Citation Nr: 1729206	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  08-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from April 1974 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2015, the Board remanded the issues of service connection for an acquired psychiatric disorder, a low back condition, degenerative joint disease of the left shoulder, and a left ankle/foot injury.  In that same decision, the Board granted a 60 percent rating for service-connected total left knee arthroplasty since August 17, 2010; a 60 percent rating for service-connected total right knee arthroplasty since August 1, 2011; and a total disability rating since August 1, 2011.

In March 2015, the Board directed the RO to obtain outstanding treatment records as well as obtain VA medical opinions.  A review of the record reveals that by an April 2017 rating decision, the Veteran was granted service connection for a left ankle/foot injury, major depressive disorder, and thoracolumbar degenerative joint and disc disease.  The Veteran has not appealed this decision, and thus, the only remaining issue before the Board is entitlement to service connection for a left shoulder condition.  Further review of the record reveals that a VA medical opinion was obtained in April 2017 with regard to that issue and outstanding treatment records have been obtained.  Therefore, there has been substantial compliance with the Board's March 2015 remand directives.


FINDING OF FACT

The Veteran's left shoulder disability was not caused or aggravated by his service-connected bilateral knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts & Analysis

The Veteran's service treatment records do not document any complaints, treatment, or diagnoses related to his left shoulder.

On VA examination in November 2011, the Veteran stated "my shoulder pain started in early 2000."  He could not recall an injury.  X-rays showed mild degenerative joint disease in the left AC and glenohumeral joints with subchondral sclerosis and osteophytosis.  The examiner opined that the degenerative joint disease (DJD) of the left shoulder was not proximately due to his service-connected bilateral knee disability.  As rationale, the examiner stated that DJD may be caused by injury, overuse or aging.  The Veteran's age and line of work involved repetitive motion and overuse.  The examiner further stated that multiple joint involvement made it at least as likely as not due to aging process and repetitive use.

The Board remand noted that the November 2011 examiner had provided a negative opinion on the question of whether the knee disabilities had caused a current left shoulder disability; but had not provided an opinion as to whether there had been aggravation.  An addendum was obtained in March 2016.  The examiner opined that it was less likely than not that the Veteran's left shoulder condition was caused by an in-service injury, event, or illness as the first records of a left shoulder osteoarthritis diagnosis appear in June 2010, approximately 25 years post-service.  The Veteran did not have any records of a shoulder injury in service and previously stated that his shoulder osteoarthritis occurred post-service and was not precipitated by a specific injury.  

The examiner additionally opined that the left shoulder arthritis was less likely than not caused or aggravated by his service-connected bilateral knee disability; as there was not enough evidence in the medical records to support aggravation and the service-connected knee disability could not cause left shoulder osteoarthritis.  The examiner noted a follow-up consult in April 1997, which indicated that "the remainder of the musculoskeletal system was within normal limits.  She further noted that in the same follow up consult, reflexes were normal. 

Here, the Veteran has a current diagnosis of left shoulder osteoarthritis.  Additionally, he contends that it is secondary to his bilateral knee disability and generally contends that it is due to service.  Thus, the first element of service connection, a current disability; and the second element, of service connection are met.

The remaining question is whether there is a "nexus" between the Veteran's active duty service or his service-connected disabilities and his left shoulder osteoarthritis.

The only medical evidence of record is against the claim.  Specifically, the November 2011 and March 2016 VA examiners found that the service-connected bilateral knee disability did not cause or aggravate his left shoulder condition.  Further, the March 2016 VA examiner found that his left shoulder condition was not related to service.  These opinions were based on a review of the Veteran's entire claims folder, considered the Veteran's lay statements, and provided clear conclusions with supporting rationale.  Therefore, the Board finds them, taken together, highly probative.

The Veteran has acknowledged that his shoulder disability had its onset approximately 25 years post-service with no precipitating injury; but testified that he believed the shoulder disability resulted from falls caused by his knee disability.  This is a matter that would require medical expertise; because the onset of shoulder disability was apparently remote from any falls associated with the knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.  Therefore, any statements to that effect are afforded no probative weight.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for left shoulder condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left shoulder disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


